Citation Nr: 0010223	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  96-23 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.  

3.  Entitlement to an effective date earlier than September 
14, 1994 for the assignment of a 30 percent rating for 
service connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to 
August 1991.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

Based on the veteran's testimony at a video conference 
hearing in November 1999, it would appear that the veteran 
may seek entitlement to an increased evaluation for service-
connected kidney stones and a total disability rating based 
upon individual unemployability.  However, in written 
argument presented to the Board in April 1999, the veteran's 
representative indicated that the issues listed above were 
the sole issues appealed to the Board at this time.  While 
each of these issues has been addressed in the context of a 
Statement or Supplemental Statement of the Case, neither 
issue has as yet been perfected for appellate review.  
Accordingly, the Board will confine its review solely to 
those issues delineated on the title page of this decision.  

The issues of entitlement to service connection for post-
traumatic stress disorder, and an increased rating for 
service-connected migraine headaches will be the subjects of 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran served in support of Operation Desert Shield 
and Storm during the period from August 2, 1990 to August 30, 
1991.  

2.  Following a psychiatric examination in May 1995, the 
veteran was diagnosed with post-traumatic stress disorder.  

3.  In correspondence received on November 30, 1992, the 
veteran filed his initial claim for service connection for 
"headaches."  

4.  In a rating decision of March 27, 1993, the RO granted 
service connection (and a noncompensable evaluation) for 
migraine headaches, effective from November 30, 1992.  

5.  During the course of VA outpatient treatment on 
September 14, 1994, the veteran voiced complaints of 
increasing headaches and dizziness.  

6.  In correspondence received on October 31, 1994, the 
veteran filed a claim for an increased evaluation for 
service-connected migraine headaches.  

7.  In a rating decision of July 5, 1995, the RO granted a 
10 percent evaluation for service-connected migraine 
headaches, effective from October 21, 1994.  

8.  In a decision of March 15, 1996, a VA Hearing Officer 
granted a 30 percent evaluation for service-connected 
migraine headaches, effective from September 14, 1994, the 
date of initial treatment for the veteran's increasingly 
severe headaches.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  

2.  An effective date earlier than September 14, 1994 for the 
assignment of a compensable (30 percent) rating for service-
connected migraine headaches is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.157, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a Certificate of Release or Discharge from Active Duty 
(DD 214), it was noted that the veteran served from August 2, 
1990 to August 30, 1991 "in support of Operation Desert 
Shield/Storm."  

On September 17, 1991, there was received from the veteran VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, in which the veteran stated his desire to seek 
service connection for disorders of the left knee, lower 
back, and left middle finger, as well as a "history of 
kidney stones."  

In a rating decision of April 21, 1992, of which the veteran 
was informed approximately one week later, the RO granted 
service connection for recurrent kidney stones and the 
residuals of fracture of the left "minor" third finger.  

On November 30, 1992, there was received from the veteran 
correspondence seeking entitlement to service connection for, 
among other things, "headaches."  

In a rating decision of March 27, 1993, of which the veteran 
was informed in early April of that same year, the RO granted 
service connection (and a noncompensable evaluation) for 
migraine headaches, effective from November 30, 1992.  

VA outpatient treatment records beginning on September 14, 
1994 show treatment at that time for increasing problems with 
headaches and dizziness.  In correspondence received on 
October 31, 1994, the veteran filed a claim for an increased 
evaluation for service-connected migraine headaches.  
Following a VA psychiatric examination in May 1995, the 
veteran received diagnoses of chronic post-traumatic stress 
disorder, and moderate major depression, "single episode."  

In a rating decision of July 5, 1995, the RO granted a 
10 percent evaluation for service-connected migraine 
headaches, effective from October 21, 1994.  

In a decision of March 15, 1996, a VA Hearing Officer granted 
a 30 percent evaluation for service-connected migraine 
headaches, effective from September 14, 1994, the date of the 
veteran's initial treatment for increasing headaches and 
dizziness.  

Analysis

As to the issue of service connection for post-traumatic 
stress disorder, the threshold question that must be resolved 
is whether the veteran's claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious.  See Murphy v. Derwinski, 1 Vet. App. 81.  A 
mere allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing postservice continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Prior to March 7, 1997, service connection for 
post-traumatic stress disorder required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Effective March 7, 1997, service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  

In the present case, a review of the record reflects that the 
veteran's DD Form 214 contains no reference to any particular 
combat citation.  Nor is it otherwise alleged.  In point of 
fact, the veteran, at various times, has clearly stated that 
he did not engage in combat with the enemy.  Nonetheless, 
during the course of a VA psychiatric examination in 
May 1995, the veteran chronicled various "stressful 
incidents" which reportedly occurred during his period of 
service in Saudi Arabia.  These "stressors" included a 
number of "close calls" involving Scud missiles, as well as 
various incidents involving Iraqi prisoners of war, and the 
deaths of young children.  Following completion of the 
examination, the veteran received pertinent diagnoses of 
moderate major depression (single episode), and chronic post-
traumatic stress disorder.  

The Board acknowledges that, as of the present time, the 
veteran's alleged "stressors" have yet to be submitted to 
the appropriate authority for verification.  An attempt to 
remedy this situation will be made in the attached remand.  
Nonetheless, based on the aforementioned, the Board is of the 
opinion that, given the circumstances, the veteran's claim 
for service connection for post-traumatic stress disorder is, 
at a minimum, "plausible" and, therefore, well grounded.  

Regarding the issue of an effective date earlier than 
September 14, 1994 for the assignment of a compensable 
(30 percent) evaluation for service-connected migraine 
headaches, the Board notes that the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase is the date of receipt of claim, or the date 
entitlement arose, whichever is later. An award of disability 
compensation based on direct service connection is effective 
the date following separation from active service, or the 
date entitlement arose, if the claim is received within one 
year from separation from service, otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(b)(1) (1999).  

In pertinent part, it is argued that, at the time of the 
filing of the veteran's initial claim for service connection 
in September 1991, he did, in fact, intend to claim service 
connection for migraine headaches.  More specifically, during 
the course of a video conference hearing in November 1999, 
the veteran stated that his claim for service connection for 
migraine headaches was the "first thing" which he discussed 
with his accredited representative, and that only recently 
did he realize that his claim for an increased evaluation had 
not, in fact, been filed until 1994.  According to the 
veteran, this failure to include his claim for service 
connection for migraine headaches in his original application 
of September 1991 was the result of "a miscommunication" 
between him and his accredited representative.  

In that regard, a review of the record discloses that the 
veteran's original September 1991 claim for service 
connection, which was signed by him at that time, did not 
include a claim for service connection for migraine 
headaches.  In point of fact, the rating decision of 
April 1992, which granted service connection for kidney 
stones and the residuals of fracture of the left third 
finger, and its accompanying correspondence, made no mention 
of the issue of service connection for migraine headaches.  
Not until November 1992 was there received from the veteran 
correspondence seeking service connection for "headaches," 
a benefit which was eventually granted in March of 1993.  The 
veteran's initial claim for an increased evaluation for 
service-connected migraine headaches was, in fact, received 
no earlier than October 31, 1994.  Shortly thereafter, there 
were received various VA outpatient records, the earliest of 
which was dated on September 14, 1994, showing treatment for 
increasing problems with headaches and dizziness.  Based on 
this and other evidence, the RO, in a rating decision of 
July 1995, granted an increased (10%) evaluation for migraine 
headaches, which was subsequently revised to a 30 percent 
evaluation, effective from September 14, 1994.  

As noted above, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(b)(1) (1999).  The effective date 
of an award of compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
has occurred if the claim is received within one year from 
such date, otherwise, the date of receipt of claim.  
38 C.F.R. § 3.400 (1999).  In the case at hand, the veteran's 
claim for an increased evaluation for service connected 
migraine headaches was received no earlier than October 31, 
1994.  In conjunction with this claim, there was received a 
record of VA outpatient treatment beginning on September 14, 
1994, reflecting increasing symptomatology associated with 
the veteran's service-connected migraine headaches.  Under 
such circumstances, the assignment of a compensable (in this 
case, 30 percent) evaluation for the veteran's migraine 
headaches could be effective no earlier than that date (that 
is, September 14, 1994).  38 C.F.R. §§ 3.157(b)(1), 3.400 
(1999).  


ORDER

The veteran has submitted a well-grounded claim for service 
connection for post-traumatic stress disorder.  

An effective date earlier than September 14, 1994 for the 
assignment of a compensable (30%) evaluation for service-
connected migraine headaches is denied.  


REMAND


As noted above, the veteran's claim for service connection 
for post-traumatic stress disorder has been determined to be 
well grounded.  In addition, the veteran currently seeks 
entitlement to an evaluation in excess of 30 percent for 
service-connected migraine headaches.  While it is true that 
the veteran has received a diagnosis of post-traumatic stress 
disorder, he has, in addition, received various other 
psychiatric diagnoses, including major depression, an 
adjustment disorder with depressed mood, and substance abuse, 
as well as a history of narcissistic and antisocial traits.  
Moreover, certain critical elements of the diagnosis of post-
traumatic stress disorder, most fundamentally, those 
concerning the existence of a stressor or stressors, appear 
to have been based almost totally upon statements provided by 
the veteran.  The question of whether the veteran was exposed 
to a stressor in service is a factual determination, and VA 
adjudicators are not bound to accept such statements simply 
because treating medical providers have done so.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [affirmed on 
reconsideration, 1 Vet. App. 406 (1991)]; Wilson v. 
Derwinski, 2 Vet. App. 1614 (1992).  As previously noted, 
none of the veteran's alleged "stressors" have as yet been 
submitted to the appropriate authority for verification.  
Accordingly, further development will be undertaken prior to 
a final adjudication of the veteran's claim for service 
connection for post-traumatic stress disorder.  

Regarding the claim for an increased evaluation for service-
connected migraine headaches, the Board notes that the 
veteran is in receipt of a 30 percent evaluation, based on 
the presence of characteristic prostrating attacks which have 
occurred on an average of once a month over the past several 
months.  While on VA neurological examination in May 1995, 
the veteran received a diagnosis of "frequent and severe" 
migraine headaches, his description of those headaches has 
ranged from once a week to as much as eight times per month, 
with the length of each episode ranging from 1 to 3 days.  
According to the veteran, numerous medications prescribed for 
control of his migraine headaches have been, for the most 
part, ineffective, resulting in his inability to work more 
than infrequently.  The Board observes that the veteran last 
underwent a VA compensation and pension examination for the 
purpose of determining the severity of his service-connected 
migraine headaches in May 1995, almost five years ago.  
Regrettably, VA treatment records dated subsequent to that 
time do not present findings in sufficient detail to enable 
the Board to thoroughly evaluate the current extent of the 
veteran's migraine headaches.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1999).  
Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 1996, the date of the 
most recent treatment of record, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  In addition, the RO should request 
from the veteran a comprehensive and 
detailed statement regarding the 
stressors to which he was allegedly 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.  

3.  Following receipt of the 
aforementioned information, the RO should 
review the file and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
may be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) located at 7798 Cissna Road, 
Springfield, Virginia  22150-3100, in 
order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.  

4.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
evidence.  

5.  Following completion of the above, 
attempts should be made to obtain medical 
evidence regarding the severity of the 
veteran's migraine headaches.  If the 
record has not yet been supplemented with 
sufficient medical evidence regarding 
such symptomatology, the veteran should 
be provided the opportunity for a period 
of observation and evaluation including, 
if appropriate, an additional VA 
neurological evaluation, in order to more 
accurately determine the current severity 
of his service-connected migraine 
headaches.  During said period of 
hospitalization, specific determinations 
should be made as to the frequency and 
severity of the veteran's service-
connected migraine headaches, and an 
appropriate examiner or specialist should 
specifically comment as to the current 
severity of the veteran's service-
connected migraine headaches, and should 
address whether the veteran currently 
suffers from very frequent, completely 
prostrating and prolonged attacks of 
migraine headaches which are productive 
of severe economic inadaptability, or, 
rather, only characteristic prostrating 
attacks occurring on an average once a 
month over the past several months.  The 
examiner is asked to indicate if there is 
any objective evidence to support the 
determination that the veteran currently 
has migraine headaches.

6.  If and only if the RO determines that 
the record establishes the occurrence of 
the events claimed by the veteran to be a 
stressor or stressors in service, they 
should provide the veteran with the 
opportunity to be examined by a board of 
two VA psychiatrists who have not 
heretofore seen or examined him.  The RO 
should specify for the examiners the 
stressor or stressors which it has 
determined are established by the record, 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
or whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly upon 
whether the events claimed by the veteran 
as a stressor or stressors, and confirmed 
by the RO, are of a quality required to 
produce post-traumatic stress disorder.  
If so, the examiner should also comment 
explicitly on whether there is a link 
between such a stressor or stressors and 
the current diagnosis of post-traumatic 
stress disorder.  The report of the 
examination should include a complete 
rationale for all opinions expressed, and 
the claims folder should be made 
available to the examiners prior to their 
examinations.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
ensure that any material obtained is 
responsive to, and in complete compliance 
with, the directives of this REMAND, and, 
if not, the RO should take corrective 
action.  

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claims may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  


		
	P. B. Werdal
	Acting Member, Board of Veterans' Appeals

 
- 14 -

- 1 -


